SHIVERS, Judge.
Defendant Weaver appeals the trial court’s summary denial of his motion for post-conviction relief, in which he alleged that he had been erroneously sentenced to 75 years incarceration. Although the trial court stated in its order that appellant’s sentence was the result of a negotiated plea arrangement allowing the court to sentence defendant up to 75 years, it failed to attach any evidence of the plea arrangement to the order. Therefore, we reverse and remand for the trial court to either attach those portions of the file and record which conclusively show that the defendant is not entitled to any relief, or to conduct *1156further proceedings pursuant to Fla.R. Crim.P. 3.850.
REVERSED and REMANDED.
SMITH and WENTWORTH, JJ., concur.